Citation Nr: 0948437	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine, C4-C7.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the thoracolumbar spine, T1, 
and L4-L5.  

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis with calcaneal spurs and mild 
osteoarthritis.  

5.  Entitlement to a compensable evaluation for residuals of 
a fractured nasal bone.  

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to service connection for asthma.  

8.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.  

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  

10.  Entitlement to service connection for an unspecified 
right shoulder condition.  

11.  Entitlement to an effective date earlier than February 
27, 2004, for the separate compensable evaluations for the 
Veteran's service-connected degenerative joint disease of the 
left knee, degenerative joint disease of the cervical spine, 
degenerative joint disease of the thoracolumbar spine, and 
bilateral plantar fasciitis with calcaneal spurs and mild 
osteoarthritis.  

12.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

13.  Entitlement to service connection for erectile 
dysfunction.  

14.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

15.  Entitlement to service connection for a nervous 
condition.  

16.  Entitlement to service connection for dry throat 
condition due to tonsillectomy.  

17.  Entitlement to service connection for arthritis in the 
elbows.  

18.  Entitlement to service connection for rib joint 
condition.  

19.  Entitlement to service connection for residuals of torn 
right latissimus dorsi muscle.  

20.  Entitlement to service connection for arthritis in the 
hands.  

21.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
strain, right groin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to 
November 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and February 2007 rating 
decisions of the Reno, Nevada, Department of Veterans Affairs 
(VA) Regional Office (RO).  

By way of procedural background, issues 1 through 11 were 
adjudicated in an October 2004 rating decision.  The Veteran 
filed a timely notice of disagreement (NOD) in September 2005 
for all eleven disabilities and subsequently thereafter, 
submitted his substantive appeal in October 2006.  In a 
February 2007 rating decision, the RO adjudicated issues 12 
through 21, and the Veteran filed a timely NOD in January 
2008.  According to the Veterans Appeals Control and Locator 
System (VACOLS), the RO issued a statement of the case (SOC) 
in May 2008, and the Veteran perfected his appeal in July 
2008.  See VACOLS print outs in claims file.  Thus, the 
issues properly perfected for appellate review are as 
described on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In the Veteran's written notice of appeal, in lieu of a VA 
Form 9, Appeal to the Board of Veteran's Appeals, received in 
October 2006, the Veteran did not mention whether he wished 
to have a Board hearing.  The RO sent a letter to the Veteran 
in October 2006 requesting him to notify the RO if he wished 
to be scheduled for a Board hearing.  However, no response 
was received.  Subsequently thereafter, in a NOD dated 
January 2008 with regards to issues contained within the 
February 2007 rating decision, the Veteran stated that he 
will comment on the responsiveness to his needs "during 
[his] upcoming Board of Veteran[s'] Appeals hearing."  

In seeking clarification regarding the Veteran's January 2008 
statement, the Veteran was contacted via telephone in 
November 2009.  In the November 2009 Report of Contact, it is 
noted that the Veteran has requested a video conference Board 
hearing in Las Vegas, Nevada.  There is no indication in the 
record that the requested Board hearing has been scheduled.  
Accordingly, this case must be remanded to afford the Veteran 
the requested videoconference hearing.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009).

Accordingly, this case is REMANDED for the following action:  

1.  Obtain the Veteran's VA temporary 
file and associate it with the claims 
folder.  

2.  Schedule a Board videoconference 
hearing at the RO in Las Vegas, Nevada.  
The Veteran and his representative should 
be notified of the date and time of the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


